Citation Nr: 1521843	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-26 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.  The Veteran passed away in March 2007.  The appellant is his widow.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which held that new and material evidence had not been received to reopen the claim for service connection for the cause of the Veteran's death. 

The RO in Huntington, West Virginia, has jurisdiction of the Veteran's claims file.  

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2007 rating decision denied service connection for the cause of the Veteran's death; the appellant did not appeal that determination and it became final. 

2.  Evidence added to the record since the October 2007 rating decision does relate to an unestablished fact necessary to substantiate the appellant's claim for service connection for the cause of the Veteran's death, and does raise a reasonable possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  The October 2007 rating decision that denied service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105 (West 2014). 

2.  Evidence received since the October 2007 rating decision is new and material, and the claim for service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  In this case, the Board is reopening the claim for service connection.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to the claim, such error was harmless and will not be further discussed.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The language of 38 C.F.R. § 3.156(a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" is viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The October 2007 rating decision that denied service connection for the cause of the Veteran's death explained that the evidence failed to show that the Veteran's death was related to military service.  Evidence of record at that time included the Veteran's service treatment records, VA and private medical records, and the certificate of the Veteran's death.  The cause of the Veteran's death was self-inflicted gunshot wound to the head.  The appellant did not appeal that determination and it became final.  

Evidence received since the October 2007 rating decision includes a September 2011 medical opinion by a private psychiatrist.  The private psychiatrist reviewed extensive records, including VA and private treatment records, and concluded that it was his medical opinion "reached with a reasonable medical certainty or reasonable medical probability that [the Veteran] died from suicide as a result of service-connected Post-Traumatic stress disorder (PTSD) and service-connected depression." 

The Board finds that this record constitutes new and material evidence.  It is presumed credible for the purpose of reopening the appellant's claim.  Kutscherousky, supra.  It is new evidence that was not previously submitted to VA.  It is material because it relates to an unestablished fact; that is, it is evidence that the Veteran's death may be related to active duty.  Along with the assertions made by the Veteran during his lifetime, discussed below, it also triggers VA's duty to obtain a medical opinion.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Shade, 24 Vet. App. at 110. 


ORDER

New and material evidence having been received, the application to reopen a claim for service connection for the cause of the Veteran's death is granted; to this extent only, the appeal is granted.


REMAND

Inasmuch as the appellant's claim has been reopened, it must be considered de novo.  On review, the Board finds that it requires additional development.

During the Veteran's lifetime, service connection for a nervous condition was denied by a December 1987 final rating decision.  The Veteran later attempted unsuccessfully to reopen the claim.  Although the September 2011 private opinion referred to "service-connected PTSD and service-connected depression," service connection was not in effect for any disabilities during the Veteran's lifetime.   

VA treatment records reflect that the Veteran was treated for PTSD.  The Veteran asserted that he underwent a stressor during active duty while stationed in Thailand.  While driving in a convoy at night in March 1971, about 6 months after he arrived in Thailand, he ran over a pedestrian with his vehicle and he believed that the woman he hit had to have been killed.  The Veteran was unable to stop as his commander had said to never stop a truck in a convoy.  
  
In a March 2004 statement, a fellow comrade, D. W., wrote that he had served with the Veteran driving convoy trucks in Thailand in 1970 and 1971.  He said he understood that the Veteran had hit someone with his truck while in Thailand and continued driving.  D. W. stated that the convoy drivers had been ordered to never stop the convoy for any reason, even if they had hit someone, as there was no status of forces agreement with the Thai government.  The claims file contains statements from other fellow comrades of the Veteran also attesting to the fact that convoys were never to stop under any circumstances.  

In an October 2004 rating decision, the RO determined that the claimed stressor could not be verified.  While service connection for PTSD requires the verification of a stressor, service connection for depression does not.  See 38 C.F.R. § 3.304(f).  The Board finds that the assertions by the Veteran and D. W. that the Veteran ran over a pedestrian while driving a vehicle in a convoy, and was unable to stop, are credible.  

The September 2011 private medical opinion addressed above raises the possibility that the Veteran's death was related to this event in service and to PTSD and depression but then finds that PTSD is related to service and depression was related to PTSD.  It is unclear whether depression itself is related to service.  The extensive information relied upon in making the September 2011 opinion included a statement from the Veteran's wife that she was aware of the incident in Thailand and his reluctance to drive after that.  In addition, she said that the Veteran was a witness to the aftermath of two separate motor vehicle accidents shortly before his death and she felt those experiences exacerbated his depression.  

The Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon, supra; 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims folder, and access to the electronic record before the Board, to an appropriate VA examiner.  Request that the examiner provide a medical opinion, based on a review of all the evidence in the record, as to whether it is at least as likely as not (50 percent or more likelihood) that that the Veteran's depression was related to service, to include the reported incident in which the Veteran struck a civilian while driving and if so, whether the depression substantially or materially contributed to his death.  

In providing the opinion, the examiner should consider the credible assertions that the Veteran struck a civilian while driving in a convoy in service and witnessed the aftermath of two motor vehicle accidents shortly before his death.  See Tab J to September 2011 opinion.  The examiner must provide a rationale for any opinion expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Then, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


